DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
In response to the Preliminary Amendment filed on July 31, 2019, claims 1-43 have been cancelled and the newly added claims 44-69 are pending.

Specification
The disclosure is objected to because of the following informalities:  The term “This application is the National Stage of PCT/EP2016/080314, filed on December 8, 2016, which claims priority under 35 U.S.C. §119 of United Kingdom Application No. 1620544.5, filed on December 2, 2016, the disclosure of which is incorporated by reference.” should be recited after the Title, so as to update the status.  In addition, the terms “bars 940” on line 21 of Pg. 22 and “support substrate 940” on line 26 of Pg. 22 should be recited as --truss 940-- and --support substrate-- respectively, so as to clarify the confusing.  Appropriate correction is required.

Drawings
The drawings are objected to because the reference number “101a” for the flexible substrate and “101b” for the display tiles in Fig. 2 should be recited as --101b-- and --101a-- respectively, so as to consist with the detail descriptive in the specification.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 45-68 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Regarding claims 51, 52, 54, 67 and 68, the antecedent basis for “the locking mechanism”, “the arm”, “the slit” (as per claim 51), “the rotating body”, “the first part of the locking mechanism” (as per claims 52, 54), “the front side” (as per claim 67 and 68) and “said fastener”, “the operation state” and “the maintenance state” (as per claim 68) are lacking.
Claim 50 is rejected for incorporating the above errors from their respective parent claims by dependency.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: “alignment means for aligning the first upper tile to the second tile” in claims 56 and 57.
not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 44, 45, 62, 65 and 67-69 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Perez-Bravo et al (US Pat. No. 9,279,573 B1).
Regarding claim 44, Figs. 1-2B and 6A-7B of Perez-Bravo et al broadly discloses that the tiled display (i.e. the large visual display assembled from a plurality display modules; lines 39-52 of column 7) comprising a plurality of display tiles (e.g. the first, second and third display module 70a, 70b, 70c), each display tile having a front side (i.e. the display plane 74) and a back side (i.e. the display module substrate 76) and at least a first and a second opposing edge and comprising addressable solid state light elements (i.e. the plurality light emitting elements 72) adapted to display at least a part of a static image or video frame on the front side; a support structure (i.e. the support frame 40) for supporting the plurality of display tiles in an operation state (i.e. the installed position 3 in Figs. 6A and 6B) and a maintenance state (i.e. the service position 5 in Figs. 7A and 7B), wherein in the operation state (i.e. the installed position 3), each display tile has a first shape (i.e. the display modules 70b, 70a, 70c mounted to the support frame 40 creating a viewing plane 80 having no gap and no overlaps between adjacent display modules 70b, 70a, 70c in Figs. 6A and 6B) and wherein the first and second opposed edges of each of the plurality of display tiles are fixed to the support structure (see from line 50 of column 10 to line 6 of column 11), and in the maintenance state (i.e. the service position 5) at least one of the plurality of display tiles is released from the support structure at at least the first edge and the at least one of the plurality of display tiles then having a second shape modified compared to said first shape and providing an opening between the first edge and the support structure  (i.e. the display modules 70a moved into service position 5, the first display module 70a has a display plane 75Sdisposed at a second angle with respect to viewing plane 80; see lines 32-50 of column 11).

Regarding claim 62, Figs. 6A-7B of Perez-Bravo et al broadly discloses an upper tile and a lower tile are configured to be locked together by an additional fastener at at least one location at the proximity of the joint edge of the upper and lower tile (i.e. the lower neighboring first display tile 70a and the upper second neighboring display on top of the first display tile 70a in the empty support frame aperture 42 along the upper edge of the first display tile 70a and the lower edge (i.e. the joint edge) of the second neighboring display tile), said fastener  (i.e. the display module mounting apparatus 2 having the adjustable linkage 3, the releasable frame coupler 10 and the pivoting releasable frame coupler 20)  being configured to be in a first locked position for the operation state (see Fig. 6A) and a second unlocked position for the maintenance 
Regarding claim 65, Figs. 2C and 2D of Perez-Bravo et al broadly discloses that the tiles (70) are bended so as to form a curved tiled display by providing a support structure with the required shape (i.e. the display module has either concave or convex deflection 74V or 74X shape).
Regarding claim 67, the claim is directed to the horizontal locking mechanism for a tiled display for fixing a first and a second neighboring tile at at least one location along a joint edge of claim 45, and is similar in scope to claim 45.  Therefore claim 67 is rejected under the same rationale set forth in claim 45.
Regarding claim 68, the claim is directed to the vertical locking mechanism for fixing an upper tile and a lower tile at at least one location at the proximity of the joint edge of the upper and lower tile of claim 62, and is similar in scope to claim 62.  Therefore claim 68 is rejected under the same rationale set forth in claim 62.
Regarding claim 69, the claim is directed to the method of preparing a tiled display for maintenance, the tiled display comprising a plurality of display tiles, each display tile having a front side and a back side and at least a first and a second opposing edge and comprising addressable solid state light elements adapted to display at least a part of a static image or video frame on the front side, and a support structure for supporting the plurality of display tiles in an operation state and a maintenance state of claim 1, and is similar in scope to claim 1.  Therefore claim 69 is rejected under the same rationale set forth in claim 1.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 46 and 66 are rejected under 35 U.S.C. 103 as being unpatentable over Perez-Bravo et al (US Pat. No. 9,279,573 B1) in view of Hu et al (Chinese Pub. No. CN20180736 U).
Regarding claim 46, it is noted that the teaching of Perez-Bravo et al does not specifically disclose that the fastener is a locking mechanism comprising a first part configured to be attached to the back of the first tile and a second part configured to be attached to the back of the second tile as required.  However, Figs. 1 and 2 of Hu et al broadly discloses that the fastener is a locking mechanism (i.e. the rapid connecting lock) comprising a first part (i.e. the lock connecting rod) configured to be attached to the back of the first tile (i.e. the first adjacent cassettes of the LED display screen 1a) and a second part (i.e. the connecting hook 3a) configured to be attached to the back of the second tile (i.e. the second adjacent cassettes of the LED display screen 2a), and when installed on the first and second tile, said first and second part being arranged so as to face each other and cooperate with one another so as to lock the relative position of the neighboring display tiles and in the z direction (see Fig. 2).  Hence, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the device of Perez-Bravo et al with the feature of the fastener is a locking mechanism comprising a first part configured to be attached to the back of the first tile and a second part configured to be attached to the back of the second tile as taught by Hu et al as both Perez-Bravo et al and Hu et al are directed to the flexible display device, so as to provide the rapid connecting lock to overcome the inconvenience and poor stability between the two adjacent LED display screen.
Regarding claim 66, it is noted that the teachings of Perez-Bravo et al and Hu et al do not specifically disclose that the angle being of at most 20 degrees as required.  However, such .

Allowable Subject Matter
Claims 47-61, 63 and 64 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Lee et al (US Pub. No. 2010/0073336 A1) discloses the apparatus for displaying mark of display device and display device.
Cope et al (US Pub. No. 2012/0236509 A1) teaches the lightweight unitary display.
Hemiller et al (US Pub. No. 2014/0003052 A1) discloses the display module mounting.
McPhillips (US Pub. No. 2014/0197124 A1) teaches the display connector.
Meersman et al (US Pat. No. 8,911,122 B2) discloses the seam hider for tiled displays.
Kludt et al (US Pub. No. 2015/0016034 A1) teaches the electronic display mounting system.
White et al (US Pat. No. 9,222,759 B2) discloses the barrier.
Iwata et al (US Pub. No. 2016/0165747 A1) teaches the display device and television receiver.

Zhu et al (US Pub. No. 2016/0345446 A1) teaches the curved surface module, display device and its assembling method.
Wu (US Pub. No. 2016/0348854 A1) discloses the small-spacing pre-maintenance LED display screen.
Ryu et al (US Pub. No. 2017/0006727 A1) teaches the display module, display device and method of assembling and disassembling display module.
Patterson et al (US Pub. No. 2017/0052754 A1) discloses the display panel attachment mechanism.
Drabant et al (US Pub. No. 2017/0127539 A1) teaches the modular flexible convex display system and methods.
Lee et al (US Pub. No. 2017/0303407 A1) discloses the display device.
An et al (US Pat. No. 10,031,360 B2) teaches the curved display apparatus and multi display apparatus having the same.
Declerck et al (US Pub. No. 2019/0191577 A1) discloses the front maintenance apparatus for tiled LED display.
Thompson et al (US Pat. No. 10,614,652 B2) teaches the electronic gaming system with flush mounting display screen.
Whidden (US Pat. No. 10,672,306 B1) discloses the modular display assembly and related components and methods of use.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOE H CHENG whose telephone number is (571)272-4433.  The examiner can normally be reached on Mon. - Fri. 9:00 AM - 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ghebretinsae Temesghen can be reached on 571-272-3017. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JOE H CHENG/
Primary Examiner
Art Unit 2626